UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1714



CARL CHAPMAN,

                                              Plaintiff - Appellant,

          versus


TRUSTEES OF THE UNITED MINE WORKERS HEALTH &
RETIREMENT FUNDS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-99-183-1)


Submitted:   November 20, 2000            Decided:   January 5, 2001


Before WILKINS and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Lamie, BROWNING & LAMIE, P.C., Abingdon, Virginia, for Ap-
pellant.   Glenda S. Finch, Deputy General Counsel, Kathleen M.
Dowd, Assistant General Counsel, UMWA HEALTH & RETIREMENT FUNDS,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Chapman appeals the district court’s final judgment up-

holding the denial of disability benefits by the Trustees of the

United Mine Workers of America 1974 Pension Trust.    We find that

the Trustees’ decision was supported by substantial evidence and

was not an abuse of discretion.      Accordingly, we affirm on the

reasoning of the district court.     See Chapman v. Trustees of the

UMW Health & Retirement Funds, No. CA-99-183-1 (W.D. Va. Apr. 28,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2